 Case 19-50110-btf11    Doc 237 Filed 03/24/20 Entered 03/24/20 15:21:15         Desc
                           Main Document    Page 1 of 8



               IN THE UNITED STATES BANKRUPTCY COURT
                FOR THE WESTERN DISTRICT OF MISSOURI


 In re:                                    )
                                           )          Case No. 19-50110
 Richard M. Judy Family Trust,             )
                                           )          Chapter 11
                     Debtor.               )


                            MEMORANDUM OPINION

      This case requires the court to determine the priority of competing claims to

insurance proceeds from the loss of chapter 11 debtor Richard M. Judy Family Trust’s

equipment in a fire. Creditor First Missouri Bank requests the court award it the

insurance proceeds under contract law, arguing its status as loss-payee under the

insurance policy gives it a superior right to the proceeds. Creditor FCS Financial

PCA opposes this request, contending its purchase-money security interest in the

proceeds gives it the first-priority security interest under Article 9 of the Uniform

Commercial Code.

      Because UCC Article 9 governs this matter, and FCS’s perfected purchase-

money security interest extends to the collateral’s identifiable proceeds, including the

insurance proceeds, the court determines FCS has a first-priority security interest

and is entitled to the insurance proceeds up to the amount of its secured claim.

                                  JURISDICTION

      The court has jurisdiction over this matter under 28 U.S.C. § 1334 and 28

U.S.C. § 157(a). This matter is statutorily core under 28 U.S.C. § 157(b)(2)(K) and is

constitutionally core. The court has the authority to hear the matter and make a
 Case 19-50110-btf11    Doc 237 Filed 03/24/20 Entered 03/24/20 15:21:15        Desc
                           Main Document    Page 2 of 8



final determination. No party has contested jurisdiction or the court’s authority to

make final determinations.

                                  BACKGROUND

      The court derives the following background facts from the record. The bank

filed a proof of claim for $1,298,679.95 (Claim 5-1), representing several unpaid loans

which the bank alleges are secured by, among other things, a blanket security

interest in the debtor’s equipment. FCS filed two proofs of claim: a proof of claim for

$31,988.97 (Claim 6-1) which FCS asserts is secured by a perfected purchase-money

security interest (PMSI) in a Kinze 3600 Planter, and a proof of claim for $24,574.66

(Claim 7-1) which FCS asserts is secured by a perfected PMSI in a Case IH 330 34’

Turbo Tillage. No one has objected to Claim 5-1, Claim 6-1, or Claim 7-1.

      FCS filed a motion for relief from the automatic stay with respect to the planter

and turbo tillage. The bank initially objected on two grounds. The bank first argued

that FCS did not have “corresponding Security Agreements” for its loans to the

debtor, implying that FCS had no security interest in the planter or turbo tillage.

The bank also argued that its blanket security interest in equipment had priority

over any security interest held by FCS because the bank filed its financing statement

with the Missouri Secretary of State before FCS filed its financing statement. FCS

contended in its response that its PMSIs in the planter and turbo tillage had priority

over the bank’s blanket security interest because FCS perfected each of its PMSIs

within twenty days after the debtor’s acquisition of the subject collateral.




                                           2
 Case 19-50110-btf11    Doc 237 Filed 03/24/20 Entered 03/24/20 15:21:15      Desc
                           Main Document    Page 3 of 8



      After reviewing supplemental materials that FCS supplied in its response, the

bank’s counsel appeared at the October 8, 2019, hearing and conceded that FCS had

a PMSI in the planter and the turbo tillage. The parties advised the court, however,

that the debtor owned two Kinze planters, that one of those planters was destroyed

in a 2017 fire, and that the parties needed more time to determine which Kinze

planter was destroyed. The bank’s counsel also raised orally at that hearing that he

questioned whether FCS would have a perfected security interest in any insurance

proceeds if the planter subject to the FCS PMSI had been destroyed because the

bank’s financing statement mentions proceeds while FCS’s financing statement does

not. With the consent of the parties, the court granted FCS relief from the automatic

stay as to the turbo tillage and continued the hearing as to the planter.

      It turns out that the Kinze planter subject to the FCS PMSI was destroyed in

the 2017 fire. Fortunately, the planter and many other assets lost in the fire were

covered by insurance. Because the bank was listed as a loss payee in the insurance

policy, the insurance company issued a check jointly payable to the debtor and the

bank for $171,959.96. ECF No. 126. Of that amount, $85,000 was for the market

value of the planter. ECF No. 126. The debtor turned the insurance check over to

the trustee, who proposed to endorse the check, deliver it to the bank, and have the

bank endorse and deposit the check and apply it to the bank’s debt. Based on the

agreement of FCS and the bank at the November 5, 2019, hearing, the court

authorized the trustee to endorse the check and send it to the bank and authorized

the bank to endorse the check and apply $131,959.96 to its secured claim. To protect




                                          3
 Case 19-50110-btf11    Doc 237 Filed 03/24/20 Entered 03/24/20 15:21:15        Desc
                           Main Document    Page 4 of 8



the interests of the bank and FCS in the insurance proceeds, the court also directed

the bank to return $40,000 to the trustee—a sum the trustee, FCS, and the bank

agreed should cover FCS’s claim—and directed the trustee to hold that $40,000

pending the resolution of the priority dispute between the bank and FCS. ECF No.

145.

       The bank takes the position it has the superior interest in the insurance

proceeds. The bank argued in its brief or during oral argument that (1) FCS’s loan

documents “do not include Security Agreements” (despite having already conceded

that FCS had a PMSI in the planter during the October 8 hearing); (2) FCS does not

have any interest in the insurance proceeds because FCS’s financing statement does

not expressly mention proceeds; and (3) contract law, rather than Article 9, governs

this dispute and, because the bank required the debtor to obtain insurance on the

planter and contracted for the status as loss-payee, the bank has the superior right

to the proceeds. FCS, on the other hand, argues it has a first-priority lien on the

proceeds because its PMSI automatically extends to the insurance proceeds from the

planter. The parties’ competing interests in the proceeds from the planter set up the

current lien priority dispute.

                                     ANALYSIS

       The threshold issue is whether Article 9 of the Uniform Commercial Code

(UCC) or contract law applies. Article 9 governs transactions where parties take

security interests in personal property collateral and proceeds of that collateral. Mo.

Rev. Stat. §§ 400.9-109 and 400.9-315.




                                          4
 Case 19-50110-btf11    Doc 237 Filed 03/24/20 Entered 03/24/20 15:21:15         Desc
                           Main Document    Page 5 of 8



      Whether insurance payments for loss of, or damage to, collateral—“derivative

insurance proceeds”—are within the scope of Article 9 has evolved and is now clear.

Under the original version of Article 9, which was in effect in Missouri from 1963

through 1988, it was unclear whether or under what circumstances derivative

insurance proceeds were proceeds under Article 9. Later, however, under the 1972

version of Article 9, which was in effect in Missouri from January 1, 1989, until June

30, 2001, § 400.9-306(1) provided that derivative insurance proceeds were proceeds

subject to a creditor’s Article 9 security interest unless payable to a loss payee other

than the secured creditor. See Pers. Fin. Co. v. Kink (In re Kink), 15 B.R. 701, 706–

07 (Bankr. W.D. Mo. 1981) (discussing cases interpreting the original and 1972

versions of Article 9). But under Revised Article 9, which became effective in Missouri

on July 1, 2001, it is now clear that derivative insurance proceeds constitute proceeds

under UCC § 9-102(64).      Mo. Rev. Stat. § 400.9-102(64)(E); Barkley J. Clark &

Barbara Clark, The Law of Secured Transactions § 1.08[8][b] at 1-221 (3d. ed. 2014).

      The cases cited by the bank in its brief are either inapposite or interpret an

earlier version of Article 9. See In re Crownover, 43 B.R. 22 (Bankr. E.D. Mo. 1984)

(determining real estate mortgagee’s interest as loss payee in derivative insurance

proceeds in a case that did not involve personal property security interest, Article 9,

or competing security interest); Williams v. Rutherford (In re Rutherford), 73 B.R.

665 (Bankr. W.D. Mo. 1986) (determining rights of first and second real estate

mortgagees and bankruptcy trustee in a case that did not involve personal property

security interests or Article 9); Fireman’s Fund Am. Ins. Co. v. Ken-Lori Knits, Inc.,




                                           5
 Case 19-50110-btf11     Doc 237 Filed 03/24/20 Entered 03/24/20 15:21:15           Desc
                            Main Document    Page 6 of 8



399 F. Supp. 286 (E.D.N.Y. 1975) (interpreting the pre-1972 version of § 9-306(1)

under distinguishable facts).

      In this case, because the insurance proceeds are for the loss of, or damage to,

the planter, the proceeds are within the scope of Article 9. Mo. Rev. Stat. § 400.9-

102(64)(E). Thus, Article 9, not contract law, governs.

      Having established derivative insurance proceeds fall under the scope of

Article 9, the court turns to determining whether FCS had a security interest in the

Kinze planter and, if so, which party has a first-priority lien in the insurance proceeds

from the planter.

      Despite conceding that FCS had a PMSI in the planter at the October 8

hearing, the bank argues in its brief that “[t]he loan documents for the FCS

Equipment do not include Security Agreements.” ECF No. 162 at 2. The FCS

Promissory Note/Loan agreement relating to the planter, however, includes the

following language: “The Borrower grants to the Lender as security for the payment

and performance of this loan . . . a security interest in all the Borrower’s rights, title,

and interest in the Collateral.” The agreement further identifies the planter as the

collateral. This granting language in the Promissory Note/Loan agreement is a clear

and objective manifestation of the debtor’s agreement to grant a security interest in

the planter. See Vantage Invs., Inc. v. Loc Nguyen Corp. (In re Vantage Invs. Inc.),

385 B.R. 670, 682 n.14 (Bankr. W.D. Mo. 2008) (determining security agreements do

not have a set form; documents containing an “objective manifestation” to grant a

security interest in collateral may constitute a security agreement).           The bank




                                            6
 Case 19-50110-btf11     Doc 237 Filed 03/24/20 Entered 03/24/20 15:21:15         Desc
                            Main Document    Page 7 of 8



conceded at the October 8, 2019, hearing, and the court finds based on the record,

that FCS had a perfected PMSI in the planter.

      Here, the bank and FCS both had a perfected security interest in the planter.

Because the insurance payment constitutes identifiable proceeds, both creditors have

a perfected security interest in the proceeds.        Mo. Rev. Stat. §§ 400.9-203(f),

9-315(a)(2), (c), (d)(2). So who has priority?

      A perfected PMSI in goods “has priority over a conflicting security interest in

the same goods, and . . . identifiable proceeds . . . if the [PMSI] is perfected when the

debtor receives possession of the collateral or within 20 days thereafter.” Mo. Rev.

Stat. § 400.9-324(a). Thus, the priority of a perfected PMSI in equipment extends to

the insurance proceeds. Id.; Clark, supra, § 1.08[8][b] at 1-221. So FCS holds a

perfected PMSI in the insurance proceeds from the planter. The bank’s perfected

blanket “equipment” security interest also extends to the insurance proceeds. Under

§ 400.9-324(a), FCS’s PMSI in the insurance proceeds has priority over the bank’s

blanket lien covering the same proceeds.

      The bank argues its status as loss-payee gives it a first-priority claim to the

proceeds over that of FCS, despite FCS’s PMSI in the proceeds. But the bank’s status

as loss-payee gives it no greater interest in the proceeds than it would have in the

planter itself. First Nat’l Bank & Trust v. Novak (In re Novak), Case No. 17-1978,

Adv. No. 17-5152, 2018 WL 4177831 at *4 (Bankr. D. Kan. Aug. 27, 2018). Rather, a

party’s interest in derivative insurance proceeds is merely a continuation of the

preexisting security interest in the original collateral. Therefore, FCS’s PMSI in the




                                            7
 Case 19-50110-btf11    Doc 237 Filed 03/24/20 Entered 03/24/20 15:21:15       Desc
                           Main Document    Page 8 of 8



insurance proceeds from the planter has priority over the bank’s blanket lien, despite

the bank’s status as loss-payee.

                                   CONCLUSION

      For the reasons explained above, the court concludes that FCS holds the prior

perfected interest in the insurance proceeds from the Kinze 3600 planter. The court,

therefore, awards FCS the insurance proceeds from the planter up to the amount of

its secured claim. The court will issue a separate order directing the trustee to pay

FCS enough insurance proceeds to pay Claim 6-1 and setting a deadline for FCS to

file an application under 11 U.S.C. § 506(b) requesting post-petition interest, fees,

costs, or charges.

Dated: 3/24/2020                       /s/ Brian T. Fenimore
                                       United States Bankruptcy Judge




                                          8
